OTELCO LOGO [img002.jpg]
 
December 16, 2008
 
Memorandum

   
To:
Mr. Nick Winchester
 
Senior Vice President
From:
Curtis Garner, CFO
Re:
Otelco Employment Agreement and IRS Section 409A Compliance

 
Dear Nick:
 
In order to comply with recent changes to the final Treasury Regulations issued
under Internal Revenue Code Section 409A, your employment agreement must be
amended by December 31, 2008. By amending the agreement as described below, any
severance payments under the agreement will be exempt from the 409A deferred
compensation rules. In order to avoid the application of these rules, your
agreement must be amended to specifically state that any severance to be paid
must be paid no later than March 15 of the year following your termination.
Currently, the agreement does not specify that the amounts will be paid within a
certain time period. By making this change, your agreement will comply with the
rules under 409A that make it exempt from their application. I have attached a
copy of your current agreement for your reference. Failure to amend the
agreement by December 31, 2008, to be exempt from 409A, could result in the
amounts being subject to a 20% penalty tax.
 
Please sign and return to me by December 31, 2008, this letter evidencing your
agreement with the following amendment to your employment agreement:
 
Section 5(a)(iii) is amended to read as follows: “The Company shall pay to the
Employee a lump sum in the amount of one-half (1/2) of his Annual Base Salary
within six (6) months following termination but not later than March 14 of the
calendar year following termination; and”

     
Otelco Inc.
 
/s/ Curtis L. Garner
 
Curtis L. Garner, Chief Financial Officer

 
I hereby agree to the above amendment to my employment agreement.

     
/s/ Nicholas A. Winchester
 
December 31, 2008
Nicholas A. Winchester
   


 
 

--------------------------------------------------------------------------------

 